 PLUMBERS LOCAL 375 (H. C. PRICE CONSTRUCTION) 383United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, Local 375, AFLŒCIO (H. C. Price Construction Co.) and David C. Vonder Haar.  Case 19ŒCBŒ8032 December 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On July 30, 1998, Administrative Law Judge Clifford H. Anderson issued the attached decision.  The Respon-dent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.1 The judge found that the Respondent Union violated Section 8(b)(1)(A) and (2) of the Act by failing, between November 1996 and January 1997, to refer Charging Party David Vonder Haar to jobs from the Respondent™s exclusive hiring hall.  The judge reached that conclusion even though, as he also found, the Union did not act ma-liciously or even negligently.  He found, instead, that James Laiti, the Union™s dispatcher, had, through no fault of Vonder Haar, formed the good faith but mistaken be-lief that Vonder Haar actually did not want to work dur-ing that period, even though he had signed the referral register in October 1996.2 The judge noted that the Board had consistently found that, when a union fails to refer an applicant for em-ployment in the proper order from an exclusive hiring hall, it violates its duty of fair representation and Section 8(b)(1)(A) and (2) unless its actions are justified by a lawful union-security clause or are necessary to the effi-cient operation of the hiring hall.  See, e.g., Iron Workers Local 118 (California Erectors), 309 NLRB 808 (1992). Applying what he characterized as the Board™s ﬁstrict liabilityﬂ standard to the facts of this case, the judge found that the Union™s failure to refer Vonder Haar in the proper order was unlawful. After the judge issued his decision, the Board issued its decision in Steamfitters Local 342 (Contra Costa Electric), 329 NLRB 688 (1999).  In that case, the Board overruled California Erectors and other decisions hold-ing that a union™s mere negligence in its failure to dis-patch an applicant in the proper order from an exclusive hiring hall violates the duty of fair representation.3  The Board also held that mere negligence in failing to follow hiring hall procedures does not violate Section 8(b)(1)(A) and (2) independent of the duty of fair repre-sentation, because simple mistakes do not carry the coer-cive message that hiring hall users had better support the union if they expect to be treated fairly in job referrals.  Accordingly, the Board dismissed the allegation that the union had acted unlawfully by mere negligence in failing to refer an applicant for employment from its hiring hall.                                                                                                                      1 The Respondent has requested oral argument. The request is denied as the record, exceptions, and brief adequately present the issues and the positions of the parties. 2 In fact, Vonder Haar had told Laiti that he did not want to work.  However, the judge found that he did so in May or June 1996, rather than in October of that year, as Laiti recalled. We find that Contra Costa Electric applies in the con-text of this case.  As noted above, the judge found that the Union™s failure to refer Vonder Haar was not moti-vated by malice toward him and, indeed, was not even negligent, but rather resulted from Laiti™s mistaken but good-faith belief that Vonder Haar did not want to work during the period in question.  Neither the General Coun-sel nor the Charging Party has excepted to these findings.  Accordingly, consistent with Contra Costa Electric, we find, contrary to the judge, that Laiti™s failure to refer Vonder Haar did not breach the Respondent™s duty of fair representation or violate Section 8(b)(1)(A) and (2).4 ORDER The National Labor Relations Board orders that the Respondent, United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of the United States and Canada, Local 375, AFLŒCIO, Fair-banks, Alaska, its officers, agents, and representatives, shall 1. Cease and desist from (a) Refusing to allow hiring hall users to inspect hiring hall records. (b) Threatening to deny referrals to any hiring hall user because he or she complains of a failure to refer him or her to employment and/or because he or she has asked to inspect the hiring hall records.  3 The Board relied on Steelworkers v. Rawson, 495 U.S. 362 (1990), in which the Supreme Court held that mere negligence, even in the enforcement of a collective-bargaining agreement, does not breach a union™s duty of fair representation.  The Board also relied on Air Line Pilots Assn. v. O™Neill, 499 U.S. 65 (1991), in which the Court noted that the duty of fair representation applies to the operation of hiring halls, and held that the same test for determining whether the duty has been breachedŠi.e., whether the union™s conduct was ﬁarbitrary, dis-criminatory, or in bad faithﬂŠapplies to all union activity.  The Board read those decisions together as foreclosing a finding that negligence in the operation of a hiring hall constitutes a breach of the duty.  The Board further noted that in so holding, it was acting consistently with its decisions finding that mere negligence in other union conduct (e.g., grievance processing) does not breach the duty of fair representation, and also with its early decisions applying the duty of fair representation to the operation of hiring halls. 4 We adopt, for the reasons stated by the judge, his finding that the Union at a later date violated Sec. 8(b)(1)(A) by refusing to permit Vonder Haar to examine hiring hall records.  The judge additionally found that in response to Vonder Haar™s request, Wingfield unlawfully threatened to withhold future referrals from Vonder Haar, and the Un-ion has not excepted to that finding. 330 NLRB No. 55  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384(c) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Provide David C. Vonder 
Haar reasonable time and 
opportunity to inspect any and all hiring hall records that 
will enable him to determine whether he has been prop-
erly treated under hiring hall rules and regulations. 
(b) Within 14 days after service by the Region, post at 
its Fairbanks, Alaska offices and hiring halls copies of 
the attached notice marked ﬁAppendix.ﬂ
5  Copies of the 
notice, on forms provided by the Regional Director for 

Region 19, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respon-
dent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 
employees and members are customarily posted. Rea-

sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 APPENDIX 
 NOTICE TO MEMBERS AND HIRING HALL 
USERS
 POSTED BY ORDER OF THE
 NATIONAL LABOR RELATIONS BOARD
 An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT 
refuse to allow hiring hall users to in-
spect hiring hall records. 
WE WILL NOT 
threaten to deny referrals to any hiring 
hall user because he or she complains of a failure to refer 
him or her to employment and/or because he or she has 

asked to inspect our hiring hall records. 
                                                          
                                                           
5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
WE WILL NOT 
in any like or related manner restrain or 
coerce you in the ex
ercise of the rights guaranteed you 
by Section 7 of the Act. 
WE WILL provide David Vonder 
Haar reasonable time 
and opportunity to inspect any and all hiring hall records 
that will enable him to determine whether he has been 
properly treated under hiring hall rules and regulations. 
 UNITED ASSOCIATION OF 
JOURNEYMEN 
AND APPRENTICES OF THE 
PLUMBING 
AND PIPEFITTING INDUSTRY OF THE 
UNITED STATES AND 
CANADA
, LOCAL 
375, AFLŒCIO  Patrick Dunham, Esq.
, for the General Counsel.
 Arthur Lyle Robson, Esq
., of Fairbanks, Alaska, for the Re-
spondent. David Vonder Haar
, of Fairbanks, Alaska, pro se.
 DECISION STATEMENT OF THE 
CASE CLIFFORD H. A
NDERSON, Administrative Law Judge.  I heard 
this case in trial in Fairbanks
, Alaska, on January 27 and 28, 
1998, pursuant to a complaint and notice of hearing issued by 
the Regional Director for Region 19 of the National Labor Re-
lations Board on September 2, 1
997, based on a charge in Case 
19ŒCAŒ8032 filed on February 18, 1997, by David Vonder 

Haar, an individual (s
ometimes the Charging Party) against 
United Association of Journeymen and Apprentices of the 
Plumbing and Pipefitting Industry
 of the United States and 
Canada, Local 375, AFLŒCIO
1 ( the Union or the Respondent). 
The complaint alleges that th
e Respondent violated Section 
8(b)(1)(A) of the National Labor Relations Act (the Act) by 
failing to provide the Charging Pa
rty with access to hiring hall 
records and by threatening him with the loss of future employ-
ment, because the Charging Party was protesting the Union™s 
failure to refer him to employment and its refusal to allow him 
access to hiring hall records.  The complaint further alleges that 
the Respondent violated Section 
8(b)(1)(A) and (2) of the Act 
by refusing to refer the Charging Party to employment through 
its hiring hall during the period
 November 18, 1996, to Febru-
ary 3, 1997.  The Respondent denies that it has violated the Act. 
FINDINGS OF FACT
 On the entire record
2 herein including briefs from the Re-
spondent and the General Counse
l, I make the following find-
ings of fact.3 I. JURISDICTION
 H. C. Price Construction Co. is a State of Alaska corporation 
with an office and place of 
business in Anchorage, Alaska, 
where it is engaged in the construction business. During its 
business operations H. C. Price Construction Co. has annually 
purchased and received directly fr
om points outside the State of 
Alaska, or from suppliers within the State which in turn ob-
 1 The Respondent™s name appears as corrected in its answer. 
2 The General Counsel™s motion to correct transcript is granted. 
3 As a result of the pleadings and the stipulations of counsel at the 
trial,  there were few  disputes of
 fact regarding collateral matters.  
Where not otherwise noted,  the findings herein are based on the plead-
ings, the stipulations of counsel, or unchallenged credible evidence. 
 PLUMBERS LOCAL 375 (H. C. PRICE CONSTRUCTION) 385tained such goods from outside th
e State, goods, and services 
valued in excess of $50,000 and in the same periods has sold 
and shipped goods and services
 valued in excess of $50,000 
from its facility to points outside 
the State of Alaska, or to cus-
tomers within the State, which customers themselves were en-
gaged in interstate commerce by other than indirect means. 
Based on the above, there is no dispute and I find that H. C. 
Price Construction Co. is and has been at all times material an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II.  LABOR ORGANIZATION The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. Background The Union is an affiliated local of the United Association of 
Journeymen and Apprentices of the Plumbing and Pipefitting 
Industry of the United States and Canada, AFLŒCIO and has 
long represented employees in northern Alaska in the plumbing 
and pipefitting trades.  As part 
of its representation of employ-
ees, the Union negotiates and signs collective-bargaining 

agreements with employers, incl
uding H. C. Price Construction 
Co., and operates an exclusive hiring hall for plumbers and 

pipefitters in Fairbanks, Alaska.  
As part of the operation of its 
hiring hall, the Union maintains a written Fairbanks Hiring Hall 

Agreement which is by its terms a compilation of hiring rules, 
regulations and procedures followed by the Union in the opera-
tion of its hiring hall. 
The Fairbanks Hiring Hall Agreement asserts in selected 
parts: Section 5. Hiring Hall Method of Operation 
The hiring hall shall be open on a rotational basis to all 
applicants who have demonstrated their competence and 
skill. . . .  The hiring hall shall be nondiscriminatory. . . . It 
shall be the burden of the union to establish that denial of 
access to the hiring hall esta
blished hereby is based on 
grounds consistent with the provisions of Section 
8(b)(1)(A) and Section 8(b)(2) of the National Labor Rela-tions Act. Section 7.  Reregistration of Availability 
Applicants for registration sh
all be required to (a) sign 
the hiring hall register in order to register and (b) sign 
again once within each additional period of 90 days.  Fail-
ure to do so shall result in (a) the applicant™s name being 
removed from the hiring hall register and (b) being placed 
at the bottom of the appropriate [registration category] 
when he again attempts to registered his availability for 

employment. 
Section 13.  Availability for Work 
A.  All applicants must be physically available for 
work offers within 24 hours after call by the hiring agent 
without good cause being shown.  Failure to be available 
within the time specified, a
nd without good cause shown, 
shall be charged against the applicant as a work rejection. 
Section 14.  Maintenance and Loss of Position o[n] the
 Hiring Register  
C.  Any applicant may reject offers of suitable work 
made to him by the hiring agent but this shall be a work 
rejection. 
Section 16. 
 Rejection 
Any applicant accumulating three work rejections and 
not accepting employment from the hiring hall register 

within a single ninety (90) day period (from sign up to re-
moval) may be moved to the bottom of the hiring hall reg-
ister.  There is no dispute that the hiring hall was operated at all 
material times in a flexible manner.  Thus individuals who were 
unavailable for work for set periods such as during a trip or 
vacation or who limited the jobs they sought or rejected work 
were allowed to remain on the li
st without being ﬁmoved to the 
bottom of the hiring hall register.ﬂ 
The Union™s business manager is J. C. Wingfield and its hir-
ing hall Dispatcher is James La
iti.  These indi
viduals were un-disputed agents of the Respondent. David Vonder Haar has 
been a journeyman pipefitter for many years utilizing the Un-
ion™s Fairbanks hiring hall. 
B.  Events 
David Vonder Haar™s brother died on April 2, 1996.  There is 
no dispute that Vonder Haar had a close relationship with his 
brother and was upset by his death.  Although registered on the 
Respondent™s hiring hall out-of-w
ork list, Vonder Haar told Jim 
Laiti sometime in May or June 
1996 to forgo dispatching him.  
More specifically, in Vonder Haa
r™s recollection, he told Laiti: 
ﬁI™m not ready.  My head is just not into it.ﬂ  Thereafter he told 
Laiti he was ready to be disp
atched and was in consequence dispatched to a position with Price in August 1996 at a remote 
site in Healy, Alaska. 
During Vonder Haar™s employme
nt with Price while on 
regular rest and rehabilitation le
ave, he testified he became ill 
with the flu and was late in returning to work.  Thereafter in 
October he was informed that he needed to be physically pre-
sent in Fairbanks to handle cert
ain legal affairs regarding his 
brother™s estate.  When a leave was not granted, he resigned his 

employment while preserving his 
eligibility to return on a new 
dispatch and left the job on or 
about October 24, 1996.  Price™s 
supervisorial dealings with Vonde
r Haar in these regards were 
also made known to an extent to union agents on the job and 
were communicated again to an extent to union officials at the 
Fairbanks office.  It may be fairly said from the testimony re-
specting this chain of events ta
ken as a whole that James Laiti 
came to believe from these comm
unications that Vonder Haar™s despond respecting his brother continued. 
Following his departure from the Price job, Vonder Haar re-
turned to Fairbanks, concluded his legal obligations concerning 
his brother™s estate and then vi
sited the hiring hall in Fairbanks 
on October 28, 1996.  He testified that at the hall he signed the 

out-of-work list and had a conversation with the Union™s busi-
ness manager, J. C. Wingfield.  Vonder Haar testified that he 
told Wingfield that he was qual
ified for and would accept in-
strumentation workŠa specialize
d dispatch requiring special-
ized skills and experienceŠasserting to Wingfield: ﬁI™m ready 
to go back to work.ﬂ  Vonder Haar testified he asked Wingfield 
about the reason that he had to resign his Price position rather 
than receive time off from the Company to return to Fairbanks 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386to conduct his business.  Wingfield in Vonder Haar™s memory 
told him to simply sign the book and when work was available 
he would be notified.  He recalled that Wingfield became de-
fensive about his questions resp
ecting the Price work asserting 
in some heat that he had nothing to do with the Price decision.  
Wingfield did not address this specific conversation in his tes-
timony. 
James Laiti testified that at or about the time of Vonder 
Haar™s October 28, 1996 registra
tion on the out-of-work list, he 
had a conversation, likely by phone, with Vonder Haar in 

which Vonder Haar said he could not go to work that ﬁmy head™s not into itﬂŠessentially 
a reprise of the conversation 
testified to by Vonder Haar but located by him on an earlier 

occasion. 
Vonder Haar signed the book on October 28, 1996, and 
waited for a dispatch.  He testified that from time to time he 
would call the hall and speak to either James Laiti or the Re-
spondent™s longtime secretary Sy
lvia Aversa inquiring about 
work generally and receiving gene
ral replies.  Aversa testified 
that had she received such a call from Vonder Haar during this 
period, she would not have commented on the availability of 

dispatch opportunities for she, without exception, let either 
Laiti or Wingfield discuss those 
matters with hiring hall regis-
trants. James Laiti testified that, based on Vonder Haar™s statements 
to him and from what he had 
heard respecting Vonder Haar™s 
circumstances at the Price job in October, he believed that 
Vonder Haar did not in fact want 
to return immediately to work 
and therefore did not immediately dispatch him to work.  In 
early November, however, Laiti te
stified he had a substantial employer request for workers which normally would have 
caused him to contact all those on the list about the work.  He 
recalled he called and left messages for all on the list on that 
occasion without a specific recollection of his actions regarding 
Vonder Haar. 
There is no dispute that Vonder Haar did not receive a dis-
patch from October 28 until the events of late January as dis-
cussed, infra.  There is also no dispute that during that period  
Vonder Haar in the normal course would have received dis-patches based on his October 
28, 1996 place on the out-of-work 
list during that period. 
Vonder Haar came to the Union™s hiring hall in late January 
and spoke initially to secretary Aversa.  He asked her to see the 
books and was referred by her to La
iti.  She testified that all users of the hiring hall could inspect the hiring hall registration 
sheets but that a flat space or work area was needed and she 
referred such requests to Laiti so that a means of inspection 
could be afforded the requesting registrant. 
Laiti, in Vonder Haar™s recolle
ction, came to the window and 
asked him why he wanted to see the books to which Vonder 
Haar replied he wanted to determine if he had been bypassed.  
Vonder Haar continued: 
 Q. Okay.  And what did Mr. Laiti say to you? 
A. Well, he looked startled by what I™d said, and he 
says, I thought you were waiting for an instrumentation 
job. Q. And did you respond to that? 
A. Yes.  I told him thatŠI indicated that I would like 
to work on instrumentation, because I had the experience 

as an electronic technician, but that I™d signed the dispatch 
in the anticipation of taking an
y job, and that I specifically 
said I wanted to go back to Healy. 
Q. Was there any more to the conversation? 
A. No.  Jimmy says, well, I didn™t think you wanted to 
work, and at that point in time, J. C. [Wingfield] came in. 
 Vonder Haar testified that Wingfield asked why Vonder 
Haar was there and Laiti told him that Vonder Haar wanted to 
see the books.  At this Wingfield took umbrage and in some 
heat recounted things the Union had done for Vonder Haar, that 
Vonder Haar was ungrateful, that he Wingfield had a note in 
his log that Vonder Haar did not want work.  When Vonder 
Haar asked to see that log entr
y, Wingfield became enraged and 
stood up indicating in coarse language he did not have to show 

Vonder Haar anything and genera
lly challenging Vonder Haar 

asserting, inter alia, in Vonder 
Haar™s memory:  ﬁ[Y]ou™ll never 
work out of this hall again.ﬂ 
Vonder Haar testified the conversation continued with Laiti 
asserting:  ﬁfrom what I reme
mber, he says, you never wanted 
to work anyway.ﬂ  Vonder Haar demurred and said he wanted 
to return to the Price job in Healy.  The conversation between 
the three continued.  Wingfield still upset told Vonder Haar: 
ﬁyou want to go back to Healy, he says, I™ll send your goddamn 
ass back there today.ﬂ  Vonder Haar
 left the hall at this point, 
but was telephoned by Haiti later that day and received and 

accepted a dispatch to Healy. 
Wingfield testified that in la
te January Vonder Haar came 
into the hall.  Wingfield inquired of the reason for Vonder 
Haar™s visit and was told by La
iti that Vonder Haar was ques-
tioning the hiring hall procedures.  Wingfield conceded that, 
being upset with any challenge to the hiring hall™s operation 
and the honesty of his colleagues Laiti and Aversa, he ﬁex-
ploded on him that day.ﬂ  Wingfield denied however either 
threatening Vonder Haar with loss of future employment or 
threatening him with retaliation for his actions in complaining 
about the failure to dispatch him.  Rather Wingfield testified 
that when he learned that Vonder Haar wanted to go back to the 
Price-Healy job, he offered to dispatch Vonder Haar back to the 
job immediately and when Vonder Haar did not respond to that 
offer and left the hall, he told 
Laiti to be sure to call Vonder 
Haar later that day with the Price-Healy job dispatch offer. 

There is no dispute that the same evening the job offer was 
communicated to Vonder Haar by phone, Vonder Haar ac-
cepted the dispatch and the job placement was made with Von-
der Haar commencing employment at Price on or about Febru-
ary 3, 1997. 
C.  Analysis and Conclusions 
1. The failure to dispatch allegationŠParagraph 5 of 
the complaint 
a. Threshold arguments 
rejected on credibility 
grounds4 The General Counsel argued that the Union willfully refused 
Vonder Haar a dispatch at a time he would otherwise have re-
ceived one because of the union 
agents™ hostility to him predi-
cated on Vonder Haar™s earlier refusal to sign forms allowing a 
portion of his wages to be deducted and remitted to a union 
                                                          
 4 The resolutions in this section of this decision are based on the 
probabilities of events and the entire r
ecord but are primarily driven by 
the credibility of the witnesses duri
ng the relevant portions of their 
testimony.  I do not believe that an
y witness in this proceeding was 
consciously lying.  I found however 
that recollections respecting these 
events seemingly varied 
widely in their accuracy. 
 PLUMBERS LOCAL 375 (H. C. PRICE CONSTRUCTION) 387associated political fund.  Without belaboring the issue, I sim-
ply find there is insufficient evid
ence to support the assertion.  
Other witnesses testified credibly that they too had from time to 
time declined to have such payments deducted from their wages 
without adverse impact.  Following the incident in issue the 
union dispatched Vonder Haar a
nd assisted him in other mat-ters.  Finally, the accused agents of the Respondent credibly 
denied that the refusal to contribute to the fund was a factor in 
the failure to dispatch Vonder Haar during the events in ques-
tion. To the extent that Vonder H
aar supports this animus argu-
ment with testimony that he 
telephoned the hall in November 
and December and spoke with the hiring hall secretary, Aversa, 

I discredit his testimony and credit the different version of 
Aversa regarding these events.  She credibly testified that she 
never discussed work availability with hiring hall users and 
would always suggest that the users talk to either Laiti or Wing-
field respecting such matters.  So, too, I do not rely on Vonder 
Haar™s testimony that
 he spoke to Laiti 
sometime in January 
about work and was told none was immediately available.  The 
date of the call was not established and the call itself was not 
definitive respecting either Vonder Haar™s desire to go to work 
or that there was in fact work available. 
The Union argued that Vonder Haar specifically asked the 
Union not to dispatch him during the period after his October 
registration and, further, that Vonder Haar was notified by tele-
phone message on his answering machine of job opportunities 
after his October out-of-work regi
stration and failed to respond to those messages. I credit Vonde
r Haar™s denial of these asser-
tions over Laiti™s contrary assert
ions.  Vonder Haar™s denials 
were far more certain and convincing in this regard that Laiti™s 

vague and tentative recitation. 
I also discredit the testimony of James Laiti respecting his 
identification of the timing of his critical conversation with 
Vonder Haar, wherein Vonder Haar specifically indicated he 
did not want to work. Laiti suggested such a conversation oc-curred in October 1996. I credit Vonder Haar that such a con-
versation with Laiti occurred months earlier before he was dis-
patched to the Price job in August 1996 but did not occur after 
that time.  Laiti™s memory re
specting the timing of the conver-
sation was less than crystal clear.  Further, his testimony on the 
matter was not consistent and al
so suggested the conversation 
had occurred in the summer months. 
b.  Resolution of the factual question of what occurred 
Considering the record as a whole and the credibility resolu-
tions described above, I find a
nd conclude that Union agent 
James Laiti came to believe that David Vonder Haar was not 
able or willing to accept dispatches even though he registered 
on the out-of-work list in October 1996 and, in consequence, 
Laiti did not dispatch Vonder Haar even though he was other-
wise eligible for dispatch during the November 1997ŠJanuary 
1997 period. 
I find further that Laiti formed this impression from Vonder 
Haar™s pre-October conversation
s with Laiti as well as Vonder 
Haar™s circumstances in leaving the Price job in October to the 

extent those circumstances were reported to Laiti and the Union 
in Fairbanks by Price based individuals.  Importantly, I find 
that Laiti™s impression was ba
sed on pre-October events and 
reports of Vonder Haar™s October job termination and was not 
based on anything that Vonder Haar told him or the Union on 
or after he registered on the out-of-work list in October 1996.  
Finally, I find that Vonder Haar would have accepted a job 

referral issued by the Union during this period and, in conse-
quence of his not having received such a referral to which he 
was entitled, he missed a period of work. 
c.  The law of hiring hall operation 
The General Counsel relies on the longstanding principle re-
cently repeated in 
Iron Workers Local 118 (California Erec-
tors), 309 NLRB 808 (1992), that in the operation of a hiring 
hall, when a union denies a hiring hall registrant work that he or 
she would otherwise be entitled 
to, without a justification re-lated to the efficient operation of the hiring hall, it inherently 

breaches its duty of fair representation to the hiring hall user 
and violates Section 8(b)(1)(A) and (2) of the Act.  This is so 
because the Board holds that a union operating a hiring hall 
controls the users™ employment opportunities and, therefore, 
has a fiduciary duty to those us
ers not to wrongfully deny them 
employment.  This strict liabi
lity standard means that the gov-
ernment need not show that the union acted negligently or de-
nied a hiring hall user a job opportunity based on invidious or 
unfair considerations in establ
ishing a violation of Section 
8(b)(2) of the Act. 
d.  Conclusion 
On this record I do not find that Laiti and the Union acted 
out of malice or even acted negligently.  I do find, however, 
that Laiti, and therefore the Union, was mistaken in its good-
faith belief that Vonder Haar would not accept work and there-
fore it was proper to pass him over until he indicated a readi-
ness to resume work.  Since I explicitly do not find that Vonder 
Haar was to blame for the mistaken impression taken by Laiti 
of Vonder Haar™s intentions, th
e Union may not successfully 
argue that Vonder Haar was to blame for the mistake.  That 
being so, under the strict liability standard the Board imposes, 
the Union in passing over Vonder Haar violated Section 
8(b)(1)(A) and (2) of the Act and 
is therefore liable to Vonder 
Haar for the loss of wages and ot
her benefits of employment he 
suffered when he was not dispatched to work to which he was 
entitled under the rules of the hiring hall.  I, therefore, sustain 
this portion of the General Counsel™s complaint. 
2. The failure to show hiring hall records on request and 
threat allegationsŠcomplaint paragraph 6 
In evaluating these allegations, it is necessary to resolve the 
conflicting versions of the Vo
nder Haar-Laiti-Wingfield con-
versation at the hall in late January
 as described, supra.  I credit 
Vonder Haar™s specific 
recollections over Wingfield and Laiti™s incomplete version of events and general denials.  Laiti did not 
testify respecting the details of the entire conversation.  Wing-
field conceded he was angry 
and ﬁexplodedﬂ on Vonder Haar 
that day. 
There is no dispute that the Union has procedures in place 
and normally follows those procedures to allow requesting 
hiring hall users to inspect the hiring hall records.  In the instant 
case there is also no doubt that Vonder Haar made such a re-
quest, was initially directed by Aversa to Laiti to fulfill that 
request,  but then events got out of hand.  The dispute between 
Wingfield and Vonder Haar intervened and the records were 
never offered to or shown to Vonder Haar.  I credit Vonder 
Haar that Wingfield told him in some heat that he did not have 
to show Vonder Haar any records.  Given this finding and the 
entire context of events, I further find that at least in this one 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 388instance involving Vonder Haar, the Union must be held to have refused to allow inspection of its hiring hall records. 
Board law is clear and the parties did not dispute that such 
records must be shown to hiring hall users on request.  
Bar-tenders & Beverage Dispensers Local 165 (Nevada Resort 

Assn.),
 261 NLRB 420 (1982).  Accordingly, I find that in not 
disclosing its records to Vonder Haar, the Union violated Sec-
tion 8(b)(1)(A) of the Act as alleged in the complaint. 
I have credited Vonder Haar™s 
testimony that in the middle 
of a lengthy ﬁexplosionﬂ Wingfield told him he would never 
work out of the hiring hall again.  This is a classic violation of 
Section 8(b)(1)(A) of the Act.  This statement by Wingfield, 
however, was followed immediatel
y afterwards by Wingfield™s 
telling Vonder Haar he could be dispatched back to the Price-

Healy job. Indeed that dispatch offer was repeated, accepted 
and consummated later that day 
in Vonder Haar™s recollection. 
In such a setting a threat to deny an individual the use of the 

hiring hall may be regarded as e
ither retracted, remedied, or at 
least ameliorated by the immediately following contrary ac-
tionŠthe offer of an immediate dispatch through the hall. 
I do not find the entire context of
 events sufficiently benign 
to find the threat violation of the Act remedied by Wingfield™s 
subsequent actions. First, of c
ourse, Wingfield never explicitly 
withdrew his threat.  Further, the earlier period during which 
Vonder Haar was asserting he had been denied a dispatchŠand 
respecting which I have found 
a violation of lawŠwas not 
resolved in this conversation. 
 Nor had Wingfield retracted his 
refusal to open the booksŠa refusal I have found a violation of 
the Act herein.  In such a context where there were unremedied 

unfair labor practices, Wingfield
™s threat that Vonder Haar 
would not work out of the hall 
again would not have reasonably 
been regarded as entirely withdr
awn by the subsequent dispatch 
offer.  Thus, the violation was not and has not been remedied 
by the Union. Accordingly, I 
find the Union violated Section 
8(b)(1)(A) of the Act by threatening to deny Vonder Haar fu-

ture use of the hiring hall as alleged in the complaint. 
REMEDY Having found the Union has engaged in certain unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and take certain affirmative action designed to 
effectuate the policies of the Act including the posting of a 
remedial notice consistent wi
th the Board™s decision in 
Indian 
Hills Care Centers
, 321 NLRB 87 (1996). 
Although there was no dispute that Vonder Haar was passed 
over for certain work, it is not appropriate in an unfair labor 
practice proceeding to identify the pa
rticular job or jobs lost by 
a discriminatee.  Electrical Workers IBEW Local 6 (San Fran-
cisco Electrical Contractors
), 318 NLRB 109, 142 (1995).  
Accordingly, I shall direct 
the Respondent to make Vonder 
Haar whole, with interest, for the loss of job opportunities from 
November 1996 through January 1997, as identified in the 
compliance stage of these pro
ceedings, caused by the Respon-
dents violation of Section 8(b)(2) of the Act as found herein.  
Such make-whole remedy shall include payment to Vonder 
Haar and the contractual fringe 
trusts for all loss of wages and 
benefits and contractual fringe 
benefits, plus appropriate late 
trust payment penalties as provided by the collective-bargaining 
agreement, which would have been paid for the employment 
lost as a result of the Res
pondent™s unfair labor practices. 
Backpay shall be calculated in the manner set forth in
 F. W. 
Woolworth Co., 90 NLRB 289 (1950), with interest as provided 

in New Horizons for the Retarded
, 283 NLRB 1173 (1987); see 
also 
Florida Steel Corp., 231 NLRB 651 (1977), and 
Isis Plumbing Co., 138 NLRB 716 (1962).  Contractual payments 
shall be made consistent with 
Merryweather Optical Co
., 224 
NLRB 1213 (1976). 
CONCLUSIONS OF 
LAW 1. H. C. Price Construction Co. 
is and has been at all times 
material an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the Act. 
2. The Respondent is and has been at all relevant times, a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
3. The Respondent viol
ated Section 8(b)(1)(A) of the Act by: 
(a) Refusing to allow a hiring hall user to inspect its hiring 
hall books. (b) Threatening to deny a hiring hall user the use of the hir-
ing hall because the hiring hall user complained of a failure to 

refer him to employment and be
cause the Union had refused to 
allow inspection of its hiring hall books. 
4. The Respondent violated Section 8(b)(1)(A) and (2) of the Act by failing and refusing to dispatch David Vonder Haar to 

employment to which he was entitled under the rules and regu-
lations of its hiring hall. 
5. The unfair labor practices described above are unfair labor 
practices within the meaning of Section 2(6) and (7) of the Act. 
[Recommended Order omitted from publication.] 
 